DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

AIA  Considerations for Claim Rejections under 35 USC§ 103 and 35 USC§ 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirshberg, WO 8801739 (hereinafter Hirshberg), and further in view of Iwamoto et al., US 5939610 (hereinafter Iwamoto).

Regarding claim 1, Hirshberg teaches an electrode assembly, comprising: 
a hollow outer body (Hirshberg in Fig. 1 and abstract, lines 1-4 describes an electrode assembly 10 that has a hollow outer body/electrode tube 12) including an upper portion and a lower end having an edge that defines a lower opening (Hirshberg in Fig. 1 shows that the outer body/electrode tube 12 has an upper portion and a lower end. Hirshberg in Fig. 1 and abstract, lines 2-4 shows that the lower end of the outer body/electrode tube 12 has a wall 22 with an edge that defines a “bottom opening”.);
…
a biasing assembly configured to provide a first force and operatively coupled to one or more of the hollow outer body … (Hirshberg in pg. 14, lines 11-14 describes a biasing assembly/biasing spring 94 that applies a first force/upward force, and Hirshberg in Fig. 2 and pg. 14, lines 8-11 describes that the biasing assembly/biasing spring 94 is operatively coupled to stop ring 86 of the hollow outer body/electrode tube 12); 
an actuator (Hirshberg in Fig. 1 shows an actuator/cap 24) operatively coupled to the biasing assembly such that the first force urges the actuator into a first position relative to the hollow outer body (Hirshberg in abstract, lines 7-10 describes that the actuator/cap 24 is coupled to the biasing assembly/biasing spring 94 which provides a first force/selective spring force, and Hirshberg in pg. 16, lines 21-24 describes that the spring urges the actuator/cap 24 into a first position/released normal position.); and 
a sensing electrode (Hirshberg in pg. 10, lines 22-24 describes a sensing electrode/measure electrode 14) operatively coupled to the actuator (Hirshberg in pg. 12, lines 23-24 describes that the sensing electrode/measure electrode 14 is coupled to the actuator/cap 24) and including a stopper having a stopper outer surface (Hirshberg in Fig. 1 shows that the sensing electrode/measuring electrode 14 includes a stopper, in area 48, that has a stopper outer surface) that abuts the edge of the hollow outer body when the actuator is in the first position (Hirshberg in pg. 14, lines 11-14 describes that the stopper abuts the edge of wall 22 of the hollow outer body/electrode tube 12, and Hirshberg in Fig. 1 shows that the actuator/cap 24 is in the first position/released normal position when the abutment occurs between the stopper and the edge of wall 22.).

Hirshberg is silent about “a cap operatively coupled to the upper portion of the hollow outer body such that the cap has a fixed relationship with the hollow outer body”. Also, Hirshberg is silent about a biasing assembly coupled to the hollow outer body “and the cap”. However, Hirshberg does teach a biasing assembly that is coupled to the hollow outer body, therefore once a cap is coupled to the hollow outer body then the biasing assembly would be coupled to both the hollow outer body and the cap.

Iwamoto teaches a cap operatively coupled to the upper portion of the hollow outer body such that the cap has a fixed relationship with the hollow outer body (Iwamoto in Fig. 1 and Col. 3, lines 54-60 teaches a cap 4 that is coupled to the upper portion/upper tube 2b of the hollow outer body/housing member 2, and Iwamoto in Fig. 2A and 2B shows that the cap 4 has a fixed relationship with the hollow outer body/housing member 2 since the cap 4 is stationary with the hollow outer body/housing member 2 throughout usage of the device). 

It would have been obvious in Hirshberg before the effective filing date of the claimed invention to house the actuator of Hirshberg into a fixed cap as disclosed by Iwamoto in order to have a larger fixed area for gripping when using the actuator to adjust the position of the sensing electrode.

Regarding claim 2, the combined art of Hirshberg and Iwamoto makes obvious the electrode assembly of claim 1, wherein: the actuator is configured to, in response to application of a second force to the actuator in opposition to and sufficient to overcome the first force, move from the first position to a second position relative to the hollow outer body (Hirshberg in pg. 16, lines 5-8 describes applying an second force/depression to the actuator/cap 24 to move the actuator/cap 24 from the first position/released normal position to a second position/depressed position relative to the hollow outer body/electrode tube 12. Also, Hirshberg in pg. 16, lines 10-13 describes that the second force/depression to the actuator/cap 24 is for compressing the biasing assembly/biasing spring 94. Therefore, it is clear that Hirshberg discloses that the second force is in opposition and sufficient to overcome the first force.), and the stopper outer surface is separated from the edge of the hollow outer body when the actuator is in the second position (Hirshberg in pg. 16, lines 8-10 describes that when the actuator/cap 24 is in the depressed position, the liquid junction 48 is opened and solution flows out of a solution chamber 32. Therefore, it is clear from this passage and Fig. 1 that Hirshberg discloses that the stopper outer surface is separated from the edge of the hollow outer body/electrode tube 12 when the actuator/cap 24 is in the second position/depressed position.). 

	Regarding claim 3, the combined art of Hirshberg and Iwamoto makes obvious the electrode assembly of claim 1, wherein the hollow outer body defines a chamber (Hirshberg in pg. 11, lines 10-12 describes a chamber 32 that is “defined by the annular space between the measuring electrode and the outer electrode tube”), and further comprising: a filling electrolytic solution contained by the chamber (Hirshberg in pg. 11, lines 15-18 describes that a filling solution 36 is contained by the chamber 32); and a liquid junction operatively coupling the filling electrolytic solution to a sample solution (Hirshberg in pg. 15, lines 11-13 describes that the filling solution 36 diffuses across a liquid junction 48 to the sample solution), the liquid junction forming between the stopper outer surface and the edge of the hollow outer body when the electrode assembly is immersed in the sample solution (Hirshberg in pg. 14, lines 24-26 describes that a liquid junction 48 can form between the stopper outer surface and the edge of the hollow outer body/electrode tube 12, and Hirshberg in pg. 15, lines 11-13 describes that the liquid junction 48 forms when the electrode is immersed in a sample solution).

	Regarding claim 4, the combined art of Hirshberg and Iwamoto makes obvious the electrode assembly of claim 1, wherein the cap includes an upper opening (Iwamoto in Fig. 2A shows that the cap 4 has an upper opening), and the actuator includes a button that extends upward through the upper opening (As discussed previously in the analysis of claim 1, the combined art of Hirshberg and Iwamoto makes obvious housing the actuator/cap 24 of Hirshberg into the cap of Iwamoto. Iwamoto in Fig. 2A shows a button/control member 5 that extends upwards through the upper opening, and Hirshberg in Fig. 1 and pg. 16, lines 5-6 describes that the actuator/cap 24 acts as a button since it can be pressed. Therefore, it would have been obvious in Hirshberg before the effective filing date of the claimed invention to have the button/actuator/cap 24 of Hirshberg extend upwards through the upper opening of the cap of Iwamoto in order to allow a user access to the button/actuator/cap 24.).

	Regarding claim 5, the combined art of Hirshberg and Iwamoto makes obvious the electrode assembly of claim 4, further comprising: a cable assembly including a cable, wherein the button includes a passage configured to pass the cable (Hirshberg in Fig. 2 and pg. 12, lines 17-19 describes that a cable 64 that passes through a passage/opening 66 in the button/actuator/cap 24).

	Regarding claim 6, the combined art of Hirshberg and Iwamoto makes obvious the electrode assembly of claim 1, wherein: the sensing electrode includes a hollow inner body having an upper end (Hirshberg in pg. 11, lines 21-22 describes that the sensing electrode/measuring electrode 14 includes a hollow inner body/inner electrode tube 40, and Hirshberg in Fig. 2 shows that sensing electrode/measuring electrode 14 has an upper end towards the actuator/cap 24); and the actuator includes a sleeve having a channel configured to receive the upper end of the hollow inner body (Hirshberg in Fig. 2 shows that the actuator/cap 24 includes a coupling sleeve 72, and Hirshberg in pg. 12, lines 23-26 describes that the coupling sleeve 72 secures the upper end of the sensing electrode/measuring electrode 14 to the actuator/cap 24 through an axial bore 74. Thus, it is clear that a channel must be present in the coupling sleeve 72 in order to fit the sensing electrode/measuring electrode 14 into the axial bore 74. Therefore, Hirshberg teaches that the actuator/cap 24 includes a coupling sleeve 72 with a channel configured to receive the upper end of the hollow inner body of the sensing electrode/measuring electrode 14.).

	Regarding claim 10, the combined art of Hirshberg and Iwamoto makes obvious the electrode assembly of claim 6, wherein the sleeve includes an annular groove (Hirshberg in pg. 14, lines 6-8 describes that the coupling sleeve 72 has an annular groove 92), the hollow outer body includes an inner surface (Hirshberg discloses that the hollow outer body/electrode tube 12 is a tube, which naturally has an inner surface), and further comprising: an O-ring positioned in the annular groove, the O-ring providing a fluidic seal between the sleeve and the inner surface of the hollow outer body (Hirshberg in pg. 13, lines 24-25 describes that the inner surface of the hollow outer body/electrode tube 12 has a reinforcing collar 84, and Hirshberg in pg. 14, lines 4-8 describes that an O-ring 90 is positioned in the annular groove 92 for a sealing contact between the coupling sleeve 72 and the reinforcing collar 84 of the inner surface of the outer body/electrode tube 12).

	Regarding claim 11, the combined art of Hirshberg and Iwamoto makes obvious the electrode assembly of claim 6, wherein the sleeve has a bore on the lower end thereof (Hirshberg in pg. 12, lines 23-26 and pg. 13, lines 5-6 describes that the coupling sleeve 72 has an axial bore 74 with a lower end/bottom 74a), and further comprising: a bushing positioned in the bore of the sleeve, the bushing operatively coupling the hollow inner body to the sleeve (Hirshberg does not teach a bushing. Iwamoto in Col. 6, lines 33-35 teaches using a bushing for a sealing contact. Therefore, it would have been obvious in Hirshberg before the effective filing date of the claimed invention to incorporate a bushing as disclosed by Iwamoto in the axial bore 74 of the coupling sleeve 72, in order to secure and seal the contact between the hollow inner body/inner electrode tube 40 and the coupling sleeve 72.).

	Regarding claim 12, the combined art of Hirshberg and Iwamoto makes obvious the electrode assembly of claim 6, wherein the cap includes an upper opening (Iwamoto in Fig. 2A shows that the cap 4 has an upper opening), and the actuator includes a button having a button upper portion that extends upward through the upper opening (As discussed previously in the analysis of claim 1, the combined art of Hirshberg and Iwamoto makes obvious housing the actuator/cap 24 of Hirshberg into the cap of Iwamoto. Iwamoto in Fig. 2A shows a button/control member 5 with an upper portion that extends upwards through the upper opening, and Hirshberg in Fig. 1 and pg. 16, lines 5-6 describes that the actuator/cap 24 acts as a button since it can be pressed. Therefore, it would have been obvious in Hirshberg before the effective filing date of the claimed invention to have the upper portion of the button/actuator/cap 24 of Hirshberg extend upwards through the upper opening of the cap of Iwamoto in order to allow a user access to the button/actuator/cap 24.), and a button lower portion that is operatively coupled to the sleeve (Hirshberg in Fig. 2 shows that the lower portion of the button/actuator/cap 24 is operatively coupled to the coupling sleeve 72).

	Regarding claim 13, the combined art of Hirshberg and Iwamoto makes obvious the electrode assembly of claim 11, wherein the hollow inner body includes a body outer surface (Hirshberg discloses that the hollow inner body/inner electrode tube 40 is a tube, which naturally has a body outer surface), the sleeve includes an annular recess between the bore and the channel, and further comprising: an O-ring positioned in the annular recess (Hirshberg in pg. 13, lines 3-7 describes that bottom 74a of the coupling sleeve 72 includes an annular recess/increased bore diameter for an O-ring 78, and Hirshberg in Fig. 2 shows that the O-ring 78 is positioned in the annular recess/increased bore diameter, which is located between the axial bore 74 and the channel), the O-ring providing a fluidic seal between the sleeve and the body outer surface (Hirshberg in pg. 13, lines 3-5 describes that the O-ring 78 is used to provide “a liquid seal” and Hirshberg in Fig. 2 shows that the seal from O-ring 78 is between the coupling sleeve 72 and the body outer surface.).

	Regarding claim 15, the combined art of Hirshberg and Iwamoto makes obvious the electrode assembly of claim 1 further comprising: a helical tube positioned in the hollow outer body (Hirshberg in pg. 11, lines 4-8 describes a helical tube 26, and Hirshberg in Fig. 1 shows that the helical tube 26 is positioned in the hollow outer body/electrode tube 12), wherein the sensing electrode extends axially through the helical tube (Hirshberg in Fig. 1 shows that the sensing electrode/measuring electrode 14 extends axially through the helical tube 26).

	Regarding claim 16, the combined art of Hirshberg and Iwamoto makes obvious the electrode assembly of claim 15, wherein the helical tube contains a reference electrolytic solution (Hirshberg in pg. 11, lines 4-10 describes that the helical tube 26 contains a reference electrolytic solution/electrolyte 28).

	Regarding claim 17, the combined art of Hirshberg and Iwamoto makes obvious the electrode assembly of claim 16 wherein the hollow outer body defines a chamber containing a filling electrolytic solution (Hirshberg in pg. 11, lines 10-12 describes a chamber 32 that is “defined by the annular space between the measuring electrode and the outer electrode tube”, and Hirshberg in pg. 11, lines 15-18 describes that the chamber 32 contains a filling solution 36), and the helical tube is capped by a porous plug that provides a liquid junction between the reference electrolytic solution and the filling electrolytic solution (Hirshberg in pg. 11, lines 4-8 describes that the helical tube 26 acts as reference electrolyte cell, and Hirshberg in pg. 11, lines 12-18 teaches that the helical tube 26/reference electrolyte cell is capped by a porous plug 34, which forms a liquid junction/fluid communication between the reference electrolytic solution and the filling electrolytic solution).

	Regarding claim 18, the combined art of Hirshberg and Iwamoto makes obvious the electrode assembly of claim 1 wherein the sensing electrode contains a sensing electrolytic solution (Hirshberg in pg. 12, lines 11-13 teaches that the sensing electrode/measuring electrode 14 contains a sensing electrolytic solution/electrolyte 54).

	Regarding claim 19, the combined art of Hirshberg and Iwamoto makes obvious the electrode assembly of claim 1 wherein the sensing electrode includes: a hollow inner body that extends axially through the hollow outer body (Hirshberg in pg. 11, lines 21-22 describes that the sensing electrode/measuring electrode 14 includes a hollow inner body/inner electrode tube 40, and Hirshberg in Fig. 1 and pg. 10, lines 22-24 describes that the sensing electrode/measuring electrode 14 extends axially through the hollow outer body/electrode tube 12); and membrane that is coupled to the hollow inner body by the stopper (Hirshberg in pg. 12, lines 10-11 describes that the sensing electrode/measuring electrode 14 includes a membrane 52, and Hirshberg in pg. 12, lines 1-3 and 10-11 describes that the membrane 52 is coupled to the hollow inner body by the stopper) and extends axially outward from the lower end of the hollow outer body (Hirshberg in Fig. 1 shows that the membrane 52 extends axially outward from the lower end of the hollow outer body/electrode tube 12).

	Regarding claim 20, the combined art of Hirshberg and Iwamoto makes obvious the electrode assembly of claim 19, wherein the sensing electrode includes a cylindrical section that operatively couples the membrane to the stopper (Hirshberg in pg. 12, lines 10-11 describes that the sensing electrode/measuring electrode 14 includes a section/electrode tip 50, and Hirshberg in Fig. 1 shows that the section/electrode tip 50 is cylindrical and operatively couples the membrane 52 to the stopper in area 48).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hirshberg, and further in view of Iwamoto, and also Tan et al., US 20120098561 (hereinafter Tan).

Regarding claim 7, the combined art of Hirshberg and Iwamoto makes obvious the electrode assembly of claim 6, further comprising: a cable assembly including a cable having a distal end and a conductor (Hirshberg in pg. 12, lines 17-19 describes a cable assembly including a lead cable 64, and Hirshberg in Fig. 2 shows that the lead cable 64 has a distal end that is inside the actuator/cap 24. Hirshberg is not explicit about the lead cable 64 having a conductor, but Hirshberg in pg. 1, lines 16-21 does mention the use of a “conductor … immersed in a solution of the electrolyte so as to form a voltaic half cell” for measuring ionic concentrations. Therefore, it would have been obvious in Hirshberg before the effective filing date of the claimed invention to include a conductor in the lead cable 64 in order to transmit ionic concentration measurements.), wherein the upper end of the hollow inner body includes an inner body opening, the sensing electrode includes a sensing lead (Hirshberg in Fig. 2 and pg. 13, lines 17-19 describes that a sensing lead/measuring lead 56 is extended from the lead cable 64 into the sensing electrode/measuring electrode 14. Therefore, Hirshberg teaches that the sensing electrode/measuring electrode 14 includes a sensing lead/measuring lead 56. Also, it is clear that Hirshberg discloses that the upper end of the hollow inner body/inner electrode tube 40 includes an inner body opening since an opening is required in order to insert the sensing lead/measuring lead 56 into the sensing electrode/measuring electrode 14.) having a proximal end (Hirshberg in Fig. 2 shows that the sensing lead/measuring lead 56 has a proximal end towards the actuator/cap 24), …, the distal end of the cable is positioned in the channel of the sleeve opposite the inner body opening (Hirshberg in Fig. 2 shows that the distal end of the lead cable 64 is positioned in the channel of the coupling sleeve 72 opposite the inner body opening), …

The combined art of Hirshberg and Iwamoto is silent about the proximal end of the sensing lead/measuring lead 56 “including an elastic feature positioned in the hollow inner body of the sensing electrode proximate to the inner body opening”, and the conductor extending from the lead cable 64 “into the inner body opening a distance sufficient to compress the elastic feature of the proximal end of the sensing electrode”.

Tan teaches an elastic feature positioned in a hollow inner body proximate to an inner body opening (Tan in Fig. 1 and [0024], lines 1-8 teaches that an elastic feature/elastic connector 40 is positioned in a hollow inner body/sheath 10 proximate to an inner body opening. The elastic feature/elastic connector 40 “is made of a conductive material” and clamped to a bare wire 21 to extend an electrical connection.). Also, Tan teaches a conductor that extends into the inner body, opening a distance sufficient to compress the elastic feature (Tan in Fig. 3 shows that a conductor/measuring head 33 extends into the inner body/sheath 10 to compress the elastic feature/elastic connector 40 and Tan in [0026], lines 12-15 describes that this conductor connection establishes an electrical contact between the conductor/measuring head 33 and wire 20).

It would have been obvious in Hirshberg before the effective filing date of the claimed invention to include the elastic feature/elastic connector of Tan to the proximal end of the sensing lead/measuring lead 56 of Hirshberg, and the conductor connection of Tan to the distal end of the lead cable 64 of Hirshberg, in order to establish an electrical contact between the lead cable 64 and sensing lead/measuring lead 56 for transmitting measurement information.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirshberg, and further in view of Iwamoto, and also Millheiser et al., US 3934315 (hereinafter Millheiser).

	Regarding claim 8, the combined art of Hirshberg and Iwamoto makes obvious the electrode assembly of claim 6, … and the biasing assembly includes an elastic member (Hirshberg in pg. 15, lines 1-3 describes that the biasing assembly/biasing spring 94 “can be elastic”) having a first end and a second end (An elastic spring naturally has a first end and a second end), the first end being operatively coupled to the one or more of the hollow outer body and the cap (Hirshberg in the abstract, lines 7-8 teaches that the elastic member/biasing assembly/biasing spring 94 is connected to the hollow outer body/electrode tube 12 and Hirshberg in Fig. 2 shows that the first end/bottom end of the elastic member/biasing assembly/biasing spring 94 is connected to the hollow outer body/electrode tube 12. Also, as discussed previously in the analysis of claim 1, the combined art of Hirshberg and Iwamoto makes obvious that the hollow outer body/electrode tube 12 is coupled to the cap of Iwamoto. Therefore, the first end/bottom end of the elastic member/biasing assembly/biasing spring 94 would be operatively coupled to both the hollow outer body/electrode tube 12 and the cap.). 

The combined art of Hirshberg and Iwamoto are silent concerning “wherein the sleeve includes an annular groove, … and further comprising: a retaining ring positioned in the annular groove and operatively coupled to the second end of the elastic member”.

Millheiser teaches a shaft that has a retaining ring positioned in an annular groove and operatively coupled to an end of an elastic member (Millheiser in Fig. 1 and Col. 2, lines 35-48 teaches using a retaining ring 18 in groove 20 to secure a helical spring 10 in place).

It would have been obvious in Hirshberg before the effective filing date of the claimed invention to incorporate the retaining ring in an annular groove as disclosed by Millheiser to the sleeve of Hirshberg in order to further secure the second end of the spring.

	Regarding claim 9, the combined art of Hirshberg, Iwamoto, and Millheiser makes obvious the electrode assembly of claim 8 wherein the first end of the elastic member is operatively coupled to the upper end of the hollow outer body (Hirshberg in Fig. 2 shows that the first end/bottom end of the elastic member/biasing assembly/biasing spring 94 is operatively coupled to the upper end of the hollow outer body/electrode tube 12).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hirshberg, and further in view of Iwamoto, and also Horii, US 4279728 (hereinafter Horii).

Regarding claim 14, the combined art of Hirshberg and Iwamoto makes obvious the electrode assembly of claim 1, wherein the hollow outer body includes a fill-hole (Hirshberg in Fig. 1 and pg. 11, lines 18-20 describes that the hollow outer body/electrode tube 12 includes a fill-hole/fill bore 38).

The combined art of Hirshberg and Iwamoto is silent about “a plug configured to selectively seal the fill-hole and a tether that operatively couples the plug to the hollow outer body”.

 Horii teaches a plug configured to selectively seal the fill-hole and a tether that operatively couples the plug to the hollow outer body (Horii in Fig. 3 and Col. 4, lines 35-40 teaches a plug/projecting portion 19a that selectively seals the fill-hole/inlet 18 and a tether/band 19 that operatively couples the plug/projecting portion 19a to the hollow outer body/outer cylinder 2).

It would have been obvious in Hirshberg to incorporate the plug and tether as disclosed by Horii to the device of Hirshberg with the expected result of preventing fluid from leaking out of the fill-hole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M BUI whose telephone number is (571)272-2763. The examiner can normally be reached Monday - Thursday, 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M BUI/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857